OFFICE    OF    THE   ATTORNEY        GENERAL      OF     TEXAS
                                            AUSTIN
-c.-
 -,-




       Xonorable Goargo R. Sheppard
       Comptroller   OS Pub110 AWIOUltB
       Austin,   Toxna
       Dear Sin




                    In your letter     of                           ou oall our atten-
       tion to the plVVieiOn8          of                           eg., being oh. 403,
                                                                    quert our opinion



       You   adriee     that                                      perate*and mln-
       talna the brick                                              ed in the f‘rieon
       SyMaJa 0nly;not                                 ring     briokr to other State
       inat~tutlons,   no
                                                       4 the fnduetrial  Revol*lng
                                                        the amount of $SO,OOO.OO
                                                   em in the purohasing   oi sup-
                                                lent,   shoe and print 6hop and
                                                  of flniehed   produote a8 pmid-
                                                on Bill for et&l spItem.     . ."
                                       nrrar we understand   that the question
                                        the Taot that the briok plant does
                                 8 produota and 63onsequently    *ama no in-
                                 e revolving  rund map br replenished.     Thor0
       daa bo no question         but that the briok plant l.8 an industry,
       8ubjoot to the brnrfltr          of tha got.           Purttennorcb,      it   la
       l   ucllly   olear to ua that the        Legirlature had          no intention      oi
       l&iting       the use oi the fun&         to the       purohese    of rupplise
Ronorable    Gecrge Sheppard,    page 2




and materiala    tot euoh lnduatrlsa    aa should be able to
produoa an inaome    out of whloh rxpenditx-as      from the fund
oould ba relmburaed.      Aftnr all, the operation     of t.ha whole
Prlaoa System ia Stata’s      buaineaa,  end it would be just aa
muoh to the State’s    Interest    to be able to get the advan-
tage of oaah purohsaa of auppliea       and matarlala   for an in-
dustry whioh au?pliea     the ?rlaon System only with its pro-
duota and conaequeotlp     ahowa no lnoome, aa to make ouch
purohaaea for an industry       whloh aelle    to other State in&i-
tutlona   or other8 and hsa an inooma.         Thcro would be poor
raaaon ior mdciy     a diatinotion      and the’ Aot does not at-
tempt to do a?,     It is   our  oplnlon,   thererori;   that said
revolting   -4    may be used in We purtihaas of auppliea         and
materials   for the brick plant.
          You will    note howerar, that tha Aot authorize8              only
the purohnaa of suppl!.aa and materials             not *supplies     and
WJUJ:ra.* . In our opinion          itnasmplated             that Only thos8
        08 and materials       aonauned in the operation        of the rari-
oua lnduatries     might be paid for out of the rerolrlng             fund.
Aa applied    to the brlok plant,         this would inalude      suah things
aa the raw mmteriela       going into tha brick.        Traveler’s    Ins.
Co. vs. Pillage      o? Ilton,    23.3 El. Y. S. 206; Standard Gil Co.
va. Detroit    Fidelity    and Surety Co., 157 L $7. 418, Ohio;
So. Surety Co. *a. Xetropolitan            Sewerage Commission,      201 B,
IO. 980, tYiai Commonwealth va. Xationel           Surety Co,, 97 A, 1034,
Pa; Royal Ind. Co. ?a. Day’&El. Co., 150 N.E. 426, 44 6. L.
R. 374, Ohioi Am. Ind. Co. PII. Surrow8 Bdw. Co., 191 S. V.
574; 00 C. S. 1166-68)         39 C. S. 1508; Senklas      Edw. Co. ia.
Glob8 Ind. CO., 170 S. 2. 643, N. 0.              We think fuel olio
and gas used In pxunUc:oturi.ng         the brick would also be lnclud-
84 in the term.       Smith VS. Oeating,       203 N. bra 131, Xfchi over-
man and Co., ~8. Karylaad Gas. Co., 136 9, XC. 250, R. 0. f
Standard Oil Co., va. &tlonul            Surety Co., 107 So. 559, %%a.
           The word Nropaira* haa a different        meaning generally
from either    of the words uaed in the Aot,         Ordlnerily  it mean8
a replscemeat    or r.ending.     8e6 64 C. J. 396.     The amking of
repsir may fnrclre       a labor oost.       Aa applied   to thr brick
plant,   it may inolucs    oertaln   materials,   but suoh will not ba
Bonorabla 04org4 Ii. SboFparQ,pug4 3




matarla1.r  tar44 or oonrueed in thr opemtlon   of thr fnau8try,
thr rnaani~~~which 4 reading OS thr Act a8 a who14 o6n~lno48
urnwas intrndad    to be divan the word naetrrlal.a Th4 au-
thoritier oitad 4441 with oontmotor*a      bon68 and aatarial-
maa@     Urn8    and am   of   llmitad       applloation,but   thar do ‘how
at laawt thr dlrfrraneain aean~n&whloh tha wcql may ban.
The ournnt  Approprfatlon Aot, Oh. 6 p, 7 (at p, 180), Aotr
46th Lag., 4arriea an appmpriatiorr iot m4cn8truetlon matar-
la18 urd 8uppli48,* on8 for *mehim   ‘hop matar     and ‘up
pllrr,* and on8 for .8hco rhop matrrlrlr an4 8uppli48,w
another on4 for General Bupport ~6 l$aintananoaj~   tha 1999
appropriation bill  aontaiaad 8imflar proolaloar. Aot‘ 1957,
p* lM4. Fwthsmorr, it would 84411 that tha ara8 to km
aat by tha Aot erastin& thr r4tolrin@ fund ua8 non   p?onoimooU
a8 to suppliar and aptaria    aoarwnad In tha opamtion o? th,
rariou.8 lmlustriar of the Prlron Syatam than as to materialr
used la rapairingtha plaata. tid, lb ir also thought that
no   tipaataraarlng oould ba lffeetad In xaaking eaah pureha
Of Mterialr  for making rapair  in p-iron  induutriar than with
r48paot    material8 u44d la npairing
          to                            other parmanantbuild-
fng8, and lmprorcrraent8balongiw to tha Stata.

         Our an8war to our quaatian  is that luppll48 anti ma-
tar1418 wad by the br I ok plant mar b4 paid for out of tha
r4TOlTiry fund, but that rapsIr to tha plant may not ba
80 paid,

                                                    Tour4 raw    truly

                                                ATTORHEYOTZ?ERAL   OF TEXAS




                APPROVEDJUN    27, 1940
eRLlx?
                                         ,
                ATTORNEY GEILEEAL 03 TIiXA4